Luke, J.,
dissenting. The record in this ease shows that the defendant was indicted on the 18th day of January, 1921, and that his case was called for trial on the 20th day of January, 1921. The defendant moved for a continuance upon the ground that he was physically unable to prepare his case and to go to trial upon the indictment. It will be noted that this motion for a continuance was made just two days after the indictment was returned into court. The uncontradicted evidence introduced upon the motion for continuance is that the defendant was' suffering from a stroke of paralysis of about three weeks duration, and was literally hauled into court for trial. The attending physician tes*255tified that the defendant was physically unfit to prepare his ease, and that to put him on trial might possibly be of grave concern. In my opinion, the motion for a continuance should have been granted. No defendant, in my judgment, should be hurried to trial upon such a state of facts as appears in this record. The note of the trial judge that some time after the trial of the defendant he had seen the defendant walking on crutches should not influence this court in passing upon this motion for a continuance. Indeed, if the defendant should have had a complete recovery the verjr next moment after the conclusion of his trial, his right to a continuance, at the time of his physical inability to go to trial was made to appear to the court, would not be lessened. It is my opinion, therefore, that the court should have granted the continuance prayed for in this case.